UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12454 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: RUBY TUESDAY, INC. SALARY DEFERRAL PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: RUBY TUESDAY, INC. 150 West Church Avenue Maryville, TN 37801 Exhibit index appears at page 16.This report contains a total of 17 pages. RUBY TUESDAY, INC. SALARY DEFERRAL PLAN Financial Statements and Supplemental Schedule December31, 2014 and 2013 (With Report of Independent Registered Public Accounting Firm Thereon) 2 RUBY TUESDAY, INC. SALARY DEFERRAL PLAN Table of Contents Page Report of Independent Registered Public Accounting Firm 4 Statements of Net Assets Available for Benefits- December31, 2014 and 2013 5 Statement of Changes in Net Assets Available for Benefits - Year ended December 31, 2014 6 Notes to Financial Statements 7 Schedule Schedule H, line 4i - Schedule of Assets (Held at End of Year) - December31, 2014 14 Signatures 15 Exhibit Index 16 Exhibit 23.1 Consent of Independent Registered Public Accounting Firm 17 3 Report of Independent Registered Public Accounting Firm Participants and Plan Committee of Ruby Tuesday, Inc. Salary Deferral Plan: We have audited the accompanying statements of net assets available for benefits of the Ruby Tuesday, Inc. Salary Deferral Plan (the “Plan”) as of December 31, 2014 and 2013, and the related statement of changes in net assets available for benefits for the year ended December 31, 2014. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2014 and 2013, and the changes in net assets available for benefits for the year ended December 31, 2014, in conformity with U.S. generally accepted accounting principles. The supplemental information in the accompanying schedule ofassets (held at end of year) as of December 31, 2014has been subjected to audit procedures performed in conjunction with the audit of the Plan’s 2014 financial statements. The supplemental information is presented for the purpose of additional analysis and is not a required part of the financial statements but include supplemental information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental information is the responsibility of the Plan’s management. Our audit procedures included determining whether the supplemental information reconciles to the financial statements or the underlying accounting and other records, as applicable, and performing procedures to test the completeness and accuracy of the information presented in the supplemental information. In forming our opinion on the supplemental information, we evaluated whether the supplemental information, including its form and content, is presented in conformity with the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.In our opinion, the supplemental information in the accompanying schedule of assets (held at end of year) as of December 31, 2014 is fairly stated in all material respects in relation to the 2014 financial statements as a whole. /s/ KPMG LLP Knoxville, Tennessee June 10, 2015 4 RUBY TUESDAY, INC. SALARY DEFERRAL PLAN Statements of Net Assets Available for Benefits December31, 2014 and 2013 Assets: Investments at fair value: Company stock fund $ $ Mutual funds Common/collective trust Total investments at fair value Notes receivable from participants Employee contributions receivable Net assets available for benefits before adjustment to contract value Adjustment to contract value: Adjustment from fair value to contract value for fully benefit- responsive investment contracts ) ) Net assets available for benefits $ $ See accompanying notes to financial statements. 5 RUBY TUESDAY, INC. SALARY DEFERRAL PLAN Statement of Changes in Net Assets Available for Benefits Year ended December31, 2014 Additions: Investment income: Net depreciation in fair value of investments $ ) Dividends Interest income Other income-loan interest Total investment income Participant contributions Total additions Deductions: Distributions to participants ) Administrative expenses ) Total deductions ) Decrease in net assets available for benefits ) Net assets available for benefits at beginning of year Net assets available for benefits at end of year $ See accompanying notes to financial statements. 6 RUBY TUESDAY, INC. SALARY DEFERRAL PLAN Notes to Financial Statements December31, 2014 and 2013 Description of the Plan The following description of the Ruby Tuesday, Inc. Salary Deferral Plan (the “Plan”) is provided for general information purposes only. Participants should refer to the Plan document for a more complete description of the Plan’s provisions. (a) General The Plan is a voluntary, defined contribution plan covering all employees of Ruby Tuesday, Inc. (the “Company”), other than union employees, leased employees and highly compensated employees.Employees are eligible to participate in the Plan after six months of service and age twenty-one or older.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The general administration of the Plan is the responsibility of the Plan Committee (the“Committee”) which consists of at least two persons and not more than seven persons appointed by the Company’s Board of Directors. (b) Contributions Participants may contribute up to 50% of their annual pre-tax compensation as defined in the Plan subject to certain limits.Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans and up to 10% of their annual compensation as after-tax contributions.Participants age 50 and older may contribute catch-up contributions.Participants direct the investment of their contributions into various investment options offered by the Plan. The Plan currently offers a Company stock fund, twenty six mutual funds and a stable return fund as investment options for participants.The Company will make matching contributions in an amount equal to a discretionary percentage to be determined by the Company.Matching contributions shall not be made with respect to a participant’s deferrals that exceed the first six percent of the participant’s annual compensation.Matching contributions may vary based on classes of participants and on the percentage of a participant’s deferral amount.No matching contributions are made on either catch-up contributions or after-tax contributions.Company contributions may be made in cash or in-kind, including shares of Company stock, at the discretion of the Company.The maximum employee contribution to the Plan for the 2014 Plan year was $17,500. (c) Participant Accounts Each participant’s account is credited with the participant’s contributions and allocations of the Company’s contribution and a pro rata allocation of the earnings and losses of the investment options, and charged with an allocation of administrative expenses, whether or not pro rata, in accordance with ERISA.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. (d) Vesting Participants are immediately 100% vested in their own contributions plus any earnings thereon and become 100% vested in the matching Company contributions plus actual earnings thereon after the completion of 3 years of service or, if earlier, in the event of a termination of service due to death, disability, or retirement on or after age 65. 7 RUBY TUESDAY, INC. SALARY DEFERRAL PLAN Notes to Financial Statements December 31, 2014 and 2013 (e) Payment of Benefits On termination of service, whether due to death, disability, retirement, or otherwise, the participant or the beneficiary of the participant shall receive a lump-sum payment in cash.A participant invested in the Company stock fund may request a distribution in-kind from that fund.The participant may withdraw at any time all or a portion of rollover amounts and after-tax contributions and related earnings.The participant may request a withdrawal of all or a portion of deferral amounts and catch-up contributions if able to demonstrate hardship. (f) Participant Loans Participants may borrow from their fund accounts a minimum of $500 up to a maximum equal to the lesser of $50,000, subject to reduction for certain prior outstanding loan balances, or 50% of their vested account balance at a reasonable rate of interest, currently prime +1%. The loans are secured by one-half of the balance in the participant’s account. Loans outstanding at December 31, 2014 and 2013 had interest rates ranging from 4.25% to 9.50% with maturities through 2024 and 2022, respectively. (g) Forfeited Accounts At December 31, 2014 and 2013, forfeited nonvested accounts totaled $10 respectively.At December 31, 2014 and 2013, the Plan’s net assets available for benefits included $76,870 and $77,158 of unclaimed checks that have been distributed to participants or former participants of the Plan.This balance is restricted and may not be used to pay certain administrative expenses or to reduce future employer contributions. Summary of Significant Accounting Policies (a) Basis of Accounting The accompanying financial statements of the Plan are presented under the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America (“GAAP”). (b) Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect certain reported amounts of net assets available for benefits and the reported changes in such netassets available for benefits during the reported period. Accordingly, actual results may differ from those estimates. (c) Investment Valuation and Income Recognition Investments are reported at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.See note 4 for discussion of fair value measurements. Net appreciation/(depreciation) in the fair value of investments is reflected in the statement of changes in net assets available for benefits and includes realized gains and losses on investments bought and sold and unrealized gains and losses on investments held at year end.Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. 8 RUBY TUESDAY, INC. SALARY DEFERRAL PLAN Notes to Financial Statements December 31, 2014 and 2013 Acquisitions costs are included in the cost of investments purchased, and sales are recorded net of selling expenses. (d) Participant loans Participant loans are valued at amortized cost.Amortized cost represents unpaid loan principal plus accrued interest at year end. (e) Risks and Uncertainties The Plan invests in various investment securities.Investment securities are exposed to various risks, such as interest rate, market, and credit risks.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statements of net assets available for benefits. (f) Plan Expenses Administrative expenses of the Plan are paid by the Company to the extent not paid with Plan assets. (g) Payment of Benefits Benefits are recorded when paid. (h) Subsequent Events The Plan has evaluated subsequent events and determined that no disclosure is necessary. Investments The Plan’s investments are held by a trust that is administered by Wells Fargo Bank N.A. The fair value of individual investments that represent 5% or more of the Plan’s net assets available for benefits at December31, 2014 and 2013 are as follows: Investments at fair value as determined by quoted market prices: Mutual funds: Wells Fargo Advantage Small Cap Value Fund $ $ Wells Fargo Advantage Dow Jones Target 2040 American Capital World Growth and Income Fund Wells Fargo Advantage Dow Jones Target 2030 American Funds Fundamental Investors Investments at estimated fair value: Common/collective trust: Wells Fargo Stable Return Fund N35 9 RUBY TUESDAY, INC. SALARY DEFERRAL PLAN Notes to Financial Statements December 31, 2014 and 2013 During the year ended December 31, 2014, the Plan’s investments (including realized gains and losses on investments bought and sold and unrealized gains and losses on investments held at year end) depreciated in value by $158,702 as follows: Company stock fund $ ) Mutual funds ) Common/collective trust Total $ ) Fair Value Measurements Financial Accounting Standards Board Accounting Standards Codification (ASC) 820, Fair Value Measurements and Disclosures,establishes a framework for measuring fair value, which provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).The three levels of the fair value hierarchy under ASC 820 are described below: Level 1 Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access. Level 2 Inputs to the valuation methodology include: · Quoted prices for similar assets or liabilities in active markets; · Quoted prices for identical or similar assets or liabilities in inactive markets; · Inputs other than quoted prices that are observable for the asset or liability; and · Inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full of the asset or liability. Level 3 Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value.There have been no changes in the methodologies used at December 31, 2014 and 2013. Company stock fund:Ruby Tuesday, Inc. common stock is valued on a unitized basis using the closing price reported on the active market. 10 RUBY TUESDAY, INC. SALARY DEFERRAL PLAN Notes to Financial Statements December 31, 2014 and 2013 Mutual funds:Stated at fair value based on quoted market prices on the last business day of the plan year. Common/collective trust:Valued in accordance with ASC 946, Financial Services – Investment Companies, which states that investment contracts held in a defined-contribution plan are required to be reported at fair value.Fair value for these investments is reported at the net asset value by the underlying funds. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under terms of the Plan.The Statement of Net Assets Available for Benefits presents the fair value of these investment contracts as well as their adjustment from fair value to contract value. The methods described above may produce a fair calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value as of December 31, 2014 and 2013: Fair Value Measurements at December 31, 2014 Level 1 Level 2 Level 3 Total Investments: Stable value funds $
